Allowable Subject Matter


	The following notice of allowance is in response to the amendment received on August 6, 2021 and the information disclosure statement filed on 6 September 2021.

	Examiner’s statement of reasons for allowance for Claims 1-3, 5-10, 12-17 and 19-21 are stated below.

The following is an examiner's statement of reasons for allowance: See Applicant's arguments filed on August 6, 2021 to the independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Regarding independent Claims 1, 8 and 15 the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches: “generating a vector representation of each of the connected components identified within the plurality of images; identifying, based on a vector representation comparison between the one or more connected components identified within each of the plurality of images, a second plurality of connected components within one or more of the plurality of images, wherein the second plurality of connected components have a vector representation matching a vector representation of at least one of the first plurality of connected components; and extracting, via OCR,  text from the second plurality of connected components” in combination with the other limitations of the independent claims.
The dependent claims are allowable due to its dependence to the independent claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666